Citation Nr: 1203876	
Decision Date: 02/02/12    Archive Date: 02/13/12

DOCKET NO.  10-14 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to special monthly compensation based on the need for regular aid and attendance or being housebound.


REPRESENTATION

Veteran represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel



INTRODUCTION

The Veteran served on active duty from January to July 1958, and from May 1963 to November 1964.  

This matter comes to the Board of Veterans' Appeals (Board) from a July 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  A notice of disagreement was filed in August 2009, a statement of the case was issued in March 2010, and a substantive appeal was received in April 2010.  In a November 2009 rating decision, the Veteran was determined to be not competent to handle disbursement of funds; his wife has been appointed as custodian.  


FINDINGS OF FACT

1.  The Veteran is able to perform the basic functions of self care and is not so helpless due to his service-connected disabilities as to be in need of the regular aid and attendance of another individual.

2.  The Veteran is not substantially confined to his house due to service-connected disabilities, nor does he have a single service-connected disability ratable at 100 percent along with other unrelated disabilities, which combine to at least 60 percent.


CONCLUSION OF LAW

The criteria for an award of special monthly compensation benefits based on the need for regular aid and attendance or by reason of being housebound have not been met.  38 U.S.C.A. §§ 1114, 5107 (West 2002); 38 C.F.R. §§ 3.350, 3.352(a) (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veteran Claims' (Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004), held, in part, that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  This decision has since been replaced by Pelegrini v. Principi, 18 Vet. App. 112 (2004), in which the Court continued to recognize that typically a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  

In June and July 2009, VCAA letters were issued to the Veteran with regard to his claim.  The letter notified the Veteran of what information and evidence is needed to substantiate his claim, what information and evidence must be submitted by the claimant, what information and evidence will be obtained by VA, and the evidence necessary to support an effective date.  Id.; but see VA O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of any notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

The Board also finds that VA has complied with all assistance provisions of VCAA.   The evidence of record contains the Veteran's private treatment records, to include a May 2009 examination report.  There is otherwise no indication of relevant, outstanding records which would support the Veteran's claim.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  In August 2009, the Veteran underwent VA examinations to assess the severity of his service-connected duodenal ulcer and left kidney.  

For all the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to the issue in appellate status.

Criteria & Analysis

The Veteran in this case seeks entitlement to special monthly compensation based on the need for the regular aid and attendance of another person or on the basis of being housebound.  In that regard, compensation at the aid and attendance rate is payable when the veteran, due to service-connected disability, has suffered the anatomical loss or loss of use of both feet or one hand and one foot, or is blind in both eyes, or is permanently bedridden or so helpless as to be in need of regular aid and attendance.  38 U.S.C.A. § 1114(l).  Determinations as to the need for aid and attendance must be based on actual requirements of personal assistance from others.  In making such determinations, consideration is given to such conditions as: inability of the claimant to dress or undress himself/herself or to keep himself/herself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which, by reason of the particular disability, cannot be done without aid; inability of the claimant to feed himself/herself through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the claimant from the hazards or dangers inherent in his/her daily environment.  "Bedridden" will be a proper basis for the determination, and is defined as that condition which, through its essential character, actually requires that the claimant remain in bed.  It is not required that all of the disabling conditions enumerated above be found to exist before a favorable rating may be made.  The particular personal functions which the claimant is unable to perform should be considered in connection with his/her condition as a whole.  It is only necessary that the evidence establish that the claimant is so helpless as to need regular aid and attendance, not that there be a constant need.  38 C.F.R. § 3.352(a).

Special monthly compensation is also payable where the veteran has a single service-connected disability rated as 100 percent, without resort to individual unemployability, and, in addition:  (1) has a service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service- connected disability, and involving different anatomical segments or bodily systems, or (2) is permanently housebound by reason of service-connected disability or disabilities.  This requirement is met when the veteran is substantially confined as a result of his or her service-connected disabilities to his or her dwelling and the immediate premises or, if institutionalized, to the ward or clinical areas, and it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout his or her lifetime.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i).

Service connection is in effect for duodenal ulcers, post operative, with gastritis, rated 30 percent disabling; tuberculosis, with kidney, inactive with left nephrectomy, rated 30 percent disabling; and, scars, residuals of wound, left hand, rated noncompensably disabling.  Thus, he does not have a single service-connected disability rated as 100 percent disabling.  Thus, the Board will determine whether the Veteran is in need of aid or attendance, or is permanently housebound by reason of his service-connected disabilities.

A May 2009 examination report from Richard K. McDavid, M.D., reflects that the Veteran has dementia.  He is not confined to bed, and he is able to walk unaided; able to get to and use toilet facilities unaided; and, he is able to get to the bathroom and bathe unaided.  He is unable to prepare food as required due to memory and confusion, and he is unable to use the stove/microwave due to coordination.  He is able to feed himself and sit up.  He has total blindness in the left eye, and diminished sight in the right eye.  He can travel by private vehicle but he cannot drive himself.  His ability to leave home by walking is very limited due to memory problems and degenerative joint disease/back pain/sciatica.  His family helps him during the day because of memory problems.  He is unable to cook, drive, or take his own medications without assistance.  

In August 2009, the Veteran underwent a VA examination to assess the severity of his left kidney.  The examiner noted that the Veteran was not employed due to his chronic lumbar pain requiring a fusion of L-4 and L-5.  The examiner diagnosed left kidney nephrectomy.  This condition has a moderate effect on chores, recreation, and feeding, but no effect on shopping, bathing, dressing, toileting, or grooming.  He also underwent a VA examination to assess the severity of his duodenal ulcer.  He suffers periods of incapacitation due to stomach or duodenal disease approximately four or times per year, lasting for two days.  He has gnawing or burning pain several times a week.  He experiences anorexia, belching, bloating, confusion, diarrhea, dizziness, nausea, pain, vomiting, weakness, and weight loss.  The examiner again noted that the Veteran was not employed due to his chronic lumbar pain requiring a fusion of L-4 and L-5.  The examiner diagnosed subtotal gastrectomy with Bilroth II Anastomosis in the 1970's.  The examiner noted that his problems associated with the diagnosis are a prior medical history of duodenal ulcers with gastritis.  The condition has severe effects on chores; moderate effects on recreation, feeding, and toileting; and, no effects on grooming, dressing, bathing, traveling, and shopping.  The condition prevents exercise and sports.

After reviewing the claims folder in its entirety, the Board must conclude that the criteria for aid and attendance benefits are not met.  The evidence of records shows that the Veteran is not a patient in a nursing home due to mental or physical incapacity, nor is he helpless or blind, or so nearly helpless and blind as to need the aid and assistance of another person due to service-connected disabilities.  Moreover, the Veteran does not establish a factual need for aid and attendance due to service-connected disabilities.  As detailed, the evidence establishes that the Veteran is blind in his left eye and has diminished sight in his right eye but service connection is not in effect for an eye disability.  Likewise, the May 2009 examiner stated that he has dementia and has limitations due to his back disability.  These conditions are not service-connected.  In fact, the examiner does not indicate that the Veteran's limitations are due to his service-connected kidney and ulcer disabilities.  The August 2009 VA examination report does not indicate that he is unable to manage on his own or that he is unable to mobilize due to his service-connected left kidney and duodenal ulcer disabilities.  

While acknowledging that the Veteran requires the constant aid and attention of his family members to attend to his daily needs, this is due to nonservice-connected disabilities, not due to his kidney and ulcer disabilities.  Although it is acknowledged that his kidney and ulcer disabilities have an effect on his physical capabilities, it is also clear that they are not so severe as to require aid and attendance.  It is not established that his service-connected disabilities render him unable to attend to the needs of daily living without the regular aid and assistance of another person.  Accordingly, the Board concludes that the requirements for special monthly compensation based upon the need for regular aid and attendance of another person have not been met.

The Board has also given consideration as to whether the Veteran is housebound.  38 C.F.R. § 3.351(d).  However, the preponderance of the evidence is against a finding that the criteria for housebound benefits have been met.  As discussed, there is no evidence to indicate that the Veteran is housebound due to his service-connected disabilities alone.  He is not substantially confined, as a result of his service-connected left kidney disability and ulcer disability, to his dwelling and the immediate premises, nor is he institutionalized due to his service-connected disabilities.  Again, he requires help during the day due to his memory problems and back problems.  

In closing, the Board acknowledges the severity of the Veteran's left kidney and ulcer disabilities, but the preponderance of the evidence is against a finding that the regulatory criteria for entitlement to special monthly compensation 
have been met.  The Veteran may always advance another claim for special monthly compensation should his service-connected disabilities increase in the future. 


ORDER

Entitlement to service connection for special monthly compensation is denied.


____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


